 

Exhibit 10.3

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to that certain Employment Agreement ("Amended Agreement")
between Campus Crest Communities, Inc. (the "Company") and Robert Dann, an
individual ("Employee") (the Company and Employee are hereinafter collectively
referred to as the "Parties") is made and entered into as of the 5th day of
August, 2013 (the "Effective Date").

 

RECITALS

 

A.           The Parties previously executed that certain Employment Agreement
dated March 29, 2011 (the "2011 Agreement"), a copy of which is attached hereto
as Exhibit A.

 

B.           The Parties now mutually desire to amend and modify the 2011
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

1.          Effective Date. The effective date of the 2011 Agreement is hereby
amended to January 1, 2013.

 

2.          Title. The first two sentences of Section 1 of the Agreement are
hereby amended as follows: “The Company hereby employs Employee as its Chief
Operating Officer, and Employee hereby accepts such employment, upon the terms
and conditions hereinafter set forth. Employee shall have such duties and
authority as are customary for such position and as shall from time to time be
assigned to Employee by the Chief Executive Officer.” The last sentence of
Section 1 of the Agreement is hereby amended as follows: “Employee agrees that
so long as he is an employee of the Company he shall not, without obtaining the
express prior approval in writing of the Chief Executive Officer and the Board
of the Company, engage in any employment, consulting activity or business other
than for the Company.”

 

3.          Employment. Section 1 of the Agreement is hereby further amended by
adding the following new sentence to the end of such section: “Notwithstanding
the other provisions of this Section 1, Employee is authorized to make and
manage personal business investments of his choice, including, without
limitation, the management of family-owned companies and investments, subject to
the limitations set forth in the Confidentiality and Noncompetition Agreement
(as defined below) and provided that such activities do not materially interfere
with the performance of the Employee’s duties under the Amended Agreement.”

 

4.          Term. Section 3 of the Agreement is hereby amended as follows: "This
Agreement shall be for an initial term of two years, expiring on the second
anniversary of the date hereof; provided, however, it shall automatically renew
for additional one year terms on each anniversary date hereof unless notice of
expiration is given in writing at least 90 days prior to expiration of the then
current term. For the sake of clarity, notification of a non-renewal by the
Company within the prescribed 90 day period shall not be considered a
"termination" by the Company and as such, shall not invoke the Payment Upon
Termination provisions described in Section 3(B), below, which are only
applicable for a termination of employment occurring during the term.

 

 

 

 

The Company may terminate this Agreement at any time for Cause or without Cause
(as defined below). Employee may terminate this Agreement at any time with or
without Good Reason (as defined below) upon delivery to the Company of thirty
(30) days written notice. Termination of this Agreement shall terminate
completely Employee’s employment with the Company, including, but not limited
to, his role as an officer. If Employee is serving as a member of the Company’s
Board, Employee agrees to resign from the Board effective immediately upon
termination of this Agreement."

 

5.          Section 3(B)(ii)(b) of the Agreement is hereby amended as follows:

 

(b)          Without Cause. The Company may terminate this Agreement without
Cause effective immediately upon notice to Employee. In the event the Company
terminates this Agreement without Cause, the Company shall pay to Employee in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of: (i) Employee’s then current annual
Base Salary, as adjusted for any increase thereto and (ii) an amount equal to
the bonus paid to Employee for the prior year (provided that, if no incentive
bonus was paid in the prior year the amount shall be 50% of the “target amount”
as defined in the Company’s Incentive Compensation Plan for the year in which
notice is given). Any amounts payable under this subparagraph shall be paid in
equal monthly installments over a period of 24 months commencing no later than
sixty (60) days following Employee’s Termination Date, shall be subject to
applicable withholdings and shall be subject to Employee signing a Release (as
defined below) on or before the sixtieth (60th) day following Employee’s
Termination Date and all revocation periods applicable to such Release having
expired on or prior to the sixtieth (60th) day following Employee’s Termination
Date. Such payments will commence within sixty (60) days following Executive’s
termination, with the exact commencement of payments to be determined in the
sole discretion of the Company, provided that if such sixty (60) day period
commences in one calendar year and ends in the next, the payments will commence
in the second calendar year with the first payment to include all payment that
would have otherwise been made but for the provisions of this sentence. For the
avoidance of doubt, Employee shall not be entitled to any severance and bonus
payments if the Employee has not signed the Release, and if all revocation
period applicable to the Release have not expired on or prior to the sixtieth
(60th) day following Employee’s Termination Date. In addition, the severance and
bonus payments outlined in this Section are contingent on Employee fully
complying with the terms of the Confidentiality and Noncompetition Agreement
signed contemporaneously herewith. If Employee fails to so comply, Employee
agrees that the Company has the right to cease making the payments described in
this Section and that the Company is entitled to recover from Employee any
payments it has already made to Employee.

 

6.          The first paragraph of Section 3(B)(iii) of the Agreement is hereby
amended as follows:

 

2

 

 

(iii)        Change in Control. In the event, within 24 months following a
Change in Control of the Company: (A) Employee is terminated without Cause by
the Company, or (B) Employee terminates his employment for Good Reason, in lieu
of the severance payment outlined in (b) above, Employee will receive, in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of (i) Employee’s then current Base
Salary, as adjusted for any increase thereto and (ii) an amount equal to
Employee’s previous year’s Incentive Compensation Plan payment. In the event
Employee did not receive an Incentive Compensation Plan payment the previous
year, the incentive amount shall be 50% of the “target amount” as defined in the
Company’s Incentive Compensation Plan for the year in which termination occurs.
Any amounts payable under this subparagraph shall be paid in a lump sum within
60 days of the Termination Date subject to subsection 3(C) hereof, shall be
subject to applicable withholdings and shall be subject to Employee signing a
Release on or before the sixtieth (60th) day following Employee’s Termination
Date and all revocation periods applicable to such Release having expired on or
prior to the sixtieth (60th) day following Employee’s Termination Date. Such
payments will commence within sixty (60) days following Executive’s termination,
with the exact commencement of payments to be determined in the sole discretion
of the Company, provided that if such sixty (60) day period commences in one
calendar year and ends in the next, the payments will commence in the second
calendar year with the first payment to include all payment that would have
otherwise been made but for the provisions of this sentence. For the avoidance
of doubt, Employee shall not be entitled to any severance and bonus payments if
the Employee has not signed the Release, and if all revocation period applicable
to the Release have not expired on or prior to the sixtieth (60th) day following
Employee’s Termination Date. “Change in Control” means “a change in the
ownership of the corporation,” “a change in effective control of the
corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations. The payments to Employee outlined in this Section are
contingent on Employee fully complying with the terms of the Confidentiality and
Noncompetition Agreement signed contemporaneously herewith. If Employee fails to
so comply, Employee agrees that the Company has the right to cease making the
payments described in this Section and that the Company is entitled to recover
from Employee any payments it has already made to Employee.

 

7.          Exhibit A. Exhibit A is hereby amended as follows:

 

(i)          Section (B) shall read, "Employee shall receive a base salary of
$360,000 per year ("Base Salary"). Thereafter, Employee’s Base Salary shall be
reviewed annually by the Company’s Compensation Committee and the Board of the
Company and may be adjusted upward in its sole discretion. The Base Salary shall
be paid during the period of employment, by direct deposit according to the
Company’s current standard pay practice of 26 pay periods per year
(semi-monthly) or in accordance with the Company’s relevant policies and
practices in effect from time to time, including normal payroll practices, and
shall be subject to all applicable employment and withholding taxes";

 

(ii)         Section (C) shall read, "In addition to the Base Salary, Employee
is eligible to participate in the Company’s Incentive Compensation Plan (the
“Plan”) with a target potential bonus equal to seventy five percent (75%) of his
Base Salary, with the potential to achieve one hundred percent (100%) of Base
Salary if stretch performance targets are achieved. This plan shall be approved
annually by the Compensation Committee and approved by the Board of the Company.
Employee’s eligibility for or entitlement to any payments under the Plan shall
be subject to the terms of the Plan."

 

3

 

 

(iii)        Section (D) shall read, "In accordance with its terms, Employee is
eligible to participate in the Company’s Equity Incentive Compensation Plan (the
“EICP”) with an annual target equity award with a value equal to seventy five
percent (75%) of his Base Salary, with the potential to achieve one hundred
percent (100%) of Base Salary if stretch performance targets are achieved. The
annual target shall be adjusted annually by the Compensation Committee and
approved by the Board of the Company. Employee’s eligibility for or entitlement
to any payments under the EICP shall be subject to the terms of the EICP."

 

(iv)        Section (E) shall read, "Employee shall receive a monthly car
allowance of $1,000 and shall be reimbursed for the costs of reasonable repairs,
operating expenses and gas.”

 

8.          Access To Counsel. Employee acknowledges that he has had full
opportunity to review this Amended Agreement and has had access to independent
legal counsel of his choice to the extent deemed necessary to interpret the
legal effect hereof. The Parties represent and acknowledge that they are
knowingly and voluntarily entering into this Amended Agreement.

 

9.          Governing Law. This Amended Agreement shall be interpreted,
construed and governed according to the laws of the State of North Carolina. For
any claims for relief which are excepted from the arbitration provision as set
out above, the Parties submit to the service and exclusive personal jurisdiction
of the federal or state courts of Charlotte, North Carolina and irrevocably
waive all defenses inconsistent with the terms of this Section.

 

10.         Fees And Costs. If either Party initiates any action or proceeding
(whether by arbitration or court proceeding) to enforce any of its rights
hereunder or to seek damages for any violation hereof, then, the Parties shall
bear their respective costs and expenses of any such action or proceeding;
provided, that, in addition to all other remedies that may be granted, the
prevailing Party shall be entitled to recover its reasonable attorneys' fees and
all other costs that it may sustain in connection with such action or
proceeding. If a dispute is arbitrated, all costs and fees of the arbitrator(s)
shall be paid by the Company.

 

11.         Offset. The Company shall have the right to offset against any sums
payable to Employee, any amounts owing to the Company as a result of expense
account indebtedness, failure to return Company property, or other advances or
debts due.

 

12.         Counterparts. This Amended Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery by
facsimile shall constitute good and valid execution and delivery unless and
until replaced or substituted by an original executed instrument.

 

13.         Interpretation. The language used in this Amended Agreement shall
not be construed in favor of or against either of the Parties, but shall be
construed as if both of the Parties prepared this Amended Agreement. The
language used in this Amended Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any such Party.

 

4

 

 

14.         Successors and Assigns. This Amended Agreement shall inure to the
benefit of and be binding upon the Company, its successors and assigns,
including, without limitation, any entity which may acquire all or substantially
all of the Company's assets and business or into which the Company may be
consolidated or merged, and Employee, his heirs, executors, administrators and
legal representatives. Employee may not assign any of his obligations under this
Amended Agreement.

 

15.         Compliance with Section 409A of the Code. This Amended Agreement is
intended to comply with, or otherwise be exempt from Section 409A of the Code,
and any regulations and Treasury guidance promulgated thereunder and all
ambiguities shall be interpreted in a manner consistent with such intent.

 

5

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Amended Agreement as
of the date first above written.

 

  CAMPUS CREST COMMUNITIES, INC.         By:  /s/ Donald L. Bobbitt, Jr.        
Name:  Donald L. Bobbitt, Jr.        Title:  Chief Financial Officer         
EMPLOYEE:         /s/ Robert Dann   ROBERT DANN

 

6

 

 

Exhibit A

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
29th day of March, 2011 (the “Effective Date”), by and between Campus Crest
Communities, Inc. (the “Company”), and Robert Dann, an individual (“Employee”)
(the Company and Employee are hereinafter sometimes collectively referred to as
the “Parties”).

 

RECITALS

 

A. The Company desires to employ Employee as President, CCREM and CCD, and
Executive Vice President of the Company on the terms and conditions hereinafter
set forth.

 

B. Employee desires to accept such employment on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

1.          Employment. The Company hereby employs Employee as President, CCREM
and CCD and Executive Vice President of the Company, and Employee hereby accepts
such employment, upon the terms and conditions hereinafter set forth. Employee
shall manage the day-to-day operations of CCREM and the development business of
the company and shall have such other duties and authority as are customary for
such position and as shall from time to time be assigned to Employee by the
Chief Operating Officer. Employee shall faithfully and to the best of his
ability fulfill such duties and shall devote his full business time, attention,
skill and efforts with undivided loyalty to the performance of such duties.
Employee shall abide by all of the rules, regulations and policies established
or promulgated (whether communicated in writing, electronically or orally) by
the Company from time to time. Employee agrees that so long as he is an employee
of the Company he shall not, without obtaining the express prior approval in
writing of the Chief Operating Officer and the Board of the Company, engage in
any employment, consulting activity or business other than for the Company.

 

2.          Compensation and Benefits. During his employment under this
Agreement, Employee shall receive the compensation and benefits more
particularly described on Exhibit A attached hereto and made a part hereof. The
Employee has executed an offer letter that is attached hereto as Exhibit B and
incorporated herein. In the event the Company terminates the Incentive
Compensation Plan provided for in Exhibit A hereto, the Company shall establish
a new plan or such other arrangement as shall be mutually agreeable to the
Company and Employee which shall provide Employee with substantially similar
economic benefits to those provided under the Incentive Compensation Plan.
Furthermore, no amendment or modification to the Incentive Compensation Plan
shall reduce the benefits to be provided thereunder without the consent of
Employee. Any payments referenced hereunder shall be subject to applicable taxes
and other withholdings.

 

A-1

 

 

3.          Termination. This Agreement shall be for an initial term of two
years, expiring on the second anniversary of the date hereof; provided, however,
it shall automatically renew for additional one year terms on each anniversary
date hereof unless notice of termination is given in writing at least 90 days
prior to expiration of the initial term or the renewal term, as the case may be.
The Company may terminate this Agreement at any time for Cause or without Cause
(as defined below). Employee may terminate this Agreement at any time with or
without Good Reason (as defined below) upon delivery to the Company of thirty
(30) days written notice. Termination of this Agreement shall terminate
completely Employee’s employment with the Company, including, but not limited
to, his role as an officer. If Employee is serving as a member of the Company’s
Board, Employee agrees to resign from the Board effective immediately upon
termination of this Agreement.

 

(A)         Termination Date. The date which the Board of the Company designates
as the termination date or, if Employee terminates this Agreement, the date
designated by Employee as stated in the written notice delivered to the Company,
shall be referred to herein as the “Termination Date.”

 

(B)         Payment Upon Termination.

 

(i)          Termination By Employee. In the event Employee terminates this
Agreement, the Company shall be obligated to pay Employee that pro-rata portion
of his current semi-monthly Base Salary payment, as adjusted for any increase
thereto, which is earned but unpaid as of the Termination Date, any earned but
unpaid incentive compensation, any accrued but unpaid paid time off (“PTO”) due
to him through the Termination Date and any unreimbursed expenses. Employee will
not be entitled to, nor will he receive, any type of severance payment, unless
he has Good Reason, as defined below, to terminate this Agreement. If Employee
has Good Reason then he shall receive the severance outlined in subsection
(B)(ii)(b) below addressing Termination by the Company without Cause, subject to
its requirements for receipt of such payment. If Employee terminates Employee’s
employment pursuant to this subsection (B)(i), then the Company, at its option,
may require Employee to cease providing services during the thirty (30) day
notice period required therein; provided, however, for purposes of calculating
payment upon termination under this Agreement, Employee shall be treated as if
he was employed during such thirty (30) day period. “Good Reason” shall mean
(1) a material involuntary reduction in Employee’s duties, authority, reporting
responsibility or function by the Company, (2) a material reduction in
Employee’s compensation package other than as mutually agreed, (3) Employee’s
involuntary relocation to a principal place of work more than thirty (30) miles
from Charlotte, North Carolina or (4) a material breach by the Company of its
obligations hereunder, provided that, upon the occurrence of any of these acts
or omissions, Employee gives the Company notice of his belief that he has Good
Reason to terminate this Agreement and the Company fails to cure within thirty
(30) business days of receipt of Employee’s notice.

 

(ii)         Termination By Company.

 

A-2

 

 

(a)          Cause. The Company may terminate this Agreement for Cause effective
immediately upon written notice to Employee stating the facts constituting such
Cause. If Employee is terminated for Cause, the Company shall be obligated to
pay Employee that pro-rata portion of his current semi-monthly Base Salary
payment, as adjusted for any increase thereto, which is earned but unpaid as of
the Termination Date, any earned but unpaid incentive compensation, any accrued
but unpaid PTO due to him through the Termination Date and any unreimbursed
expenses. Employee will not be entitled to, nor will he receive, any type of
severance payment. The term “Cause” shall mean: (1) Employee’s act of gross
negligence or misconduct that has the effect of injuring the business of the
Company or its parent, subsidiaries or affiliates, taken as a whole, in any
material respect, (2) Employee’s conviction or plea of guilty or nolo contendere
to the commission of a felony by Employee, (3) the commission by Employee of an
act of fraud or embezzlement against the Company, its parent, subsidiary or
affiliates, or (4) Employee’s willful breach of any material provision of this
Agreement or that certain Confidentiality and Noncompetition Agreement between
Employee and the Company which shall be entered into contemporaneously with this
Agreement (the “Confidentiality and Noncompetition Agreement”).

 

(b)          Without Cause. The Company may terminate this Agreement without
Cause effective immediately upon notice to Employee. In the event the Company
terminates this Agreement without Cause, the Company shall pay to Employee in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of: (i) Employee’s then current annual
Base Salary, as adjusted for any increase thereto and (ii) an amount equal to
the bonus paid to Employee for the prior year (provided that, if no incentive
bonus was paid in the prior year the amount shall be 50% of the “target amount”
as defined in the Company’s Incentive Compensation Plan for the year in which
notice is given). Any amounts payable under this subparagraph shall be paid in
equal monthly installments over a period of 24 months commencing no later than
thirty (30) days following Employee’s Termination Date, shall be subject to
applicable withholdings. The severance and bonus payments outlined in this
Section are contingent on Employee fully complying with the terms of the
Confidentiality and Noncompetition Agreement signed contemporaneously herewith.
If Employee fails to so comply, Employee agrees that the Company has the right
to cease making the payments described in this Section and that the Company is
entitled to recover from Employee any payments it has already made to Employee.

 

(iii)        Change in Control. In the event, within 24 months following a
Change in Control of the Company: (A) Employee is terminated without Cause by
the Company, or (B) Employee terminates his employment for Good Reason, in lieu
of the severance payment outlined in (b) above, Employee will receive, in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of: (i) Employee’s then current Base
Salary, as adjusted for any increase thereto and (ii) an amount equal to
Employee’s previous year’s Incentive Compensation Plan payment. In the event
Employee did not receive an Incentive Compensation Plan payment the previous
year, the incentive amount shall be 50% of the “target amount” as defined in the
Company’s Incentive Compensation Plan for the year in which termination occurs.
Such amount shall be paid in a lump sum within 60 days of the Termination Date
subject to subsection 3(C) hereof. “Change in Control” means “a change in the
ownership of the corporation,” “a change in effective control of the
corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations. The payments to Employee outlined in this Section are
contingent on Employee fully complying with the terms of the Confidentiality and
Noncompetition Agreement signed contemporaneously herewith. If Employee fails to
so comply, Employee agrees that the Company has the right to cease making the
payments described in this Section and that the Company is entitled to recover
from Employee any payments it has already made to Employee.

 

A-3

 

 

In the event it shall be determined that any payment or distribution to or for
the benefit of Employee under this subsection (iii) or the acceleration thereof
(the “Triggering Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties with respect to such excise tax (collectively, such
excise tax, together with any such interest or penalties, the “Excise Tax”) (all
such payments and benefits, including any cash severance payments payable
pursuant to any other plan, arrangement or agreement, hereinafter referred to as
the “Total Payments”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments shall be reduced to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Employee would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). All determinations
required to be made under this subsection (iii) shall be made in writing within
ten (10) business days of the receipt of notice from Employee that there has
been a Triggering Payment by the independent accounting firm then retained by
the Company in the ordinary course of business (which firm shall provide
detailed supporting calculations to the Company and Employee) and such
determinations shall be final and binding on the Company and Employee. Any fees
incurred as a result of work performed by any independent accounting firm
hereunder shall be paid by the Company.

 

(iv)        Vesting. In the event of: (i) a termination by the Company without
Cause, (ii) a termination by Employee for Good Reason, or (iii) a Change in
Control occurring prior to Employee fully vesting in any options or restricted
equity, then the vesting schedule shall be accelerated so that Employee will be
deemed fully vested with respect to such options or restricted equity.

 

(v)         Disability. The Company may terminate Employee’s employment upon
Employee’s total disability. Employee shall be deemed to be totally disabled for
purposes of this Agreement if he is unable to perform his essential job duties
under this Agreement by reason of a mental or physical illness or condition
lasting for a period of 120 consecutive days or more, taking into consideration
any reasonable accommodations under the Americans with Disabilities Act, if
applicable. The determination as to whether Employee is totally disabled shall
be made by a licensed physician selected by the Company. Whether Employee is
entitled to receive his Base Salary during the period he is unable to work prior
to termination hereunder is contingent on other Company policies and the amount
of leave Employee has available to him under those policies. Upon termination by
reason of Employee’s disability, the Company’s sole and exclusive obligation
will be to pay Employee that pro-rata portion of his current semi-monthly Base
Salary payment, as adjusted for any increase thereto, which is earned but unpaid
as of the Termination Date, any earned but unpaid bonus and any accrued but
unpaid PTO due to him through the Termination Date.

 

A-4

 

 

(vi)        Death. This Agreement shall terminate immediately and without any
action on the part of the Company if Employee dies. In such an event, Employee’s
estate shall receive from the Company, in a single lump sum, an amount equal to
(i) that pro-rata portion of his current semi-monthly Base Salary payment, as
adjusted for any increase thereto, which is earned but unpaid as of the date of
Employee’s death unless earlier terminated due to disability as set forth in
subsection 3(B)(v) above and (ii) any bonus compensation earned by Employee but
unpaid prior to Employee’s death, plus other death benefits, if any, generally
applicable to the Company’s employees.

 

(C)         The following rules shall apply with respect to the distribution of
payments and benefits, if any, to be provided to Employee under Section 3(B) of
this Agreement, as applicable:

 

(i)          Notwithstanding anything to the contrary contained herein, no
payments shall be made to Employee upon Employee’s termination of employment
from the Company under this Agreement unless such termination of employment is a
“separation from service” within the meaning of Section 409A of the Code. For
purposes of determining the timing of payments under this Section 3 only,
“Termination Date” shall be deemed to mean the date on which Employee
experiences a “separation from service” within the meaning of Section 409A of
the Code.

 

(ii)         It is intended that each installment of the payments and benefits
provided under this Section 3(B)(ii)(b), if any, shall be treated as a separate
“payment” for purposes of Section 409A of the Code.

 

(iii)        Notwithstanding anything herein to the contrary, in the event that
Employee is deemed to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to Employee hereunder that
are subject to the provisions of Section 409A of the Code shall not be made
prior to the six-month anniversary of Employee’s Termination Date. Thereafter,
any payment that would otherwise have been made during the six-month period
beginning on Employee’s Termination Date will be paid, together with interest at
an annual rate (compounded monthly) equal to the federal short-term rate (as in
effect under Section 1274(d) of the Code on the termination date), to Employee
immediately following such six-month anniversary and no later than thirty
(30) days following such anniversary.

 

4.          Release. Employee agrees that payment by the Company of the amounts
set out above (in the event of a termination by the Company Without Cause,
termination by Employee for Good Reason or due to a Change in Control) is
contingent upon Employee executing a mutual release, acceptable to the Company
and Employee which shall recite that such payment is in full and final
settlement of any and all actions, causes of actions, suits, claims, demands and
entitlements whatsoever which Employee has or may have against the Company or
which the Company may have against Employee, their respective affiliates and any
of their respective directors, officers, employees, shareholders,
representatives, successors and assigns arising out of Employee’s hiring, his
employment and the termination of his employment or this Agreement.

 

A-5

 

 

5.          Expenses. The Company shall reimburse Employee for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Employee, which relate to Employee’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

 

6.          Survival Of Certain Provisions. Any provisions hereof that, by their
nature, would survive the termination hereof shall not be discharged or
dissolved upon, but shall survive the termination of the employment of Employee
with the Company.

 

7.          Representations And Warranties Of Employee. As of the date hereof
and at all times during the term hereof, Employee represents and warrants to the
Company that (a) Employee has not entered into and is not bound by any
agreement, understanding or restriction (including, without limitation, any
covenant restricting competition or solicitation or agreement relating to trade
secrets or confidential information) with any third party that in any way
limits, restricts or would prevent the employment of him by the Company under
this Agreement or the full and complete performance by him of all his duties and
obligations hereunder; and (b) the execution of this Agreement by him and the
employment of him by the Company under this Agreement will not result in, or
constitute a breach of, any term or condition of any other agreement,
instrument, arrangement or understanding between him and any third party, or
constitute (or, with notice or lapse of time, or both, would constitute) a
default, breach or violation of any such agreement, instrument, arrangement or
understanding, or which would accelerate the maturity of any duty or obligation
of him thereunder.

 

8.          Indemnity. Employee acknowledges that the Company has relied upon
the representations contained in Section 7 hereof. Employee agrees to indemnify
and hold the Company, its directors, officers, employees, agents,
representatives, affiliates, parent, subsidiary and related companies,
representatives and consultants and their insurers and attorneys harmless
against any and all claims, liabilities, losses, damages, costs, fees or
expenses including, without limitation, reasonable legal fees and costs incurred
by the Company, its directors, officers, employees, agents, representatives,
affiliates, parent, subsidiary and related companies, representatives and
consultants and their insurers by reason of an alleged violation by Employee of
any of the representations contained in Section 7 hereof.

 

9.          Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given upon receipt if delivered
personally, or when sent if mailed by registered or certified mail (return
receipt requested) to the Parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to the CompanyCampus Crest Communities, Inc.

2100 Rexford Road, Suite 414

Charlotte, NC 28211

Attention: Donald L. Bobbitt, Jr.

 

A-6

 

 

With copy toDawn H. Sharff, Esq.

Bradley Arant Boult Cummings LLP

One Federal Place

1819 Fifth Avenue North

Birmingham, AL 35203

 

If to EmployeeRobert Dann

4705 Settlers Court

Medina, MN 55340

 

10.         Enforceability and Reformation; Severability. The Parties intend for
all provisions of this Agreement to be enforced to the fullest extent permitted
by law. Accordingly, in the event that any provision or portion of this
Agreement is held to be illegal, invalid or unenforceable, in whole or in part,
for any reason, under present or future law, such provision shall be severable
and the remainder thereof shall not be invalidated or rendered unenforceable or
otherwise adversely affected. Without limiting the generality of the foregoing,
if a court or arbitrator should deem any provision of this Agreement to create a
restriction that is unreasonable as to scope, duration or geographical area, the
Parties agree that the provisions of this Agreement shall be enforceable in such
scope, for such duration and in such geographic area as such court or arbitrator
may determine to be reasonable.

 

11.         Benefit. The rights, obligations and interests of Employee hereunder
may not be sold, assigned, transferred, pledged or hypothecated. Employee shall
have no right to commute, encumber or dispose of the right to receive payments
hereunder, which payments and the right thereto are non-assignable and
non-transferable, and any attempted assignment or transfer shall be null and
void and without effect. This Agreement and its obligations shall inure to the
benefit of and be binding and enforceable by the successors and assigns of the
Company, including, without limitation, any purchaser of the Company, regardless
of whether such purchase takes the form of a merger, a purchase of all or
substantially all of the Company’s assets or a purchase of a majority of the
outstanding capital stock of the Company.

 

12.         Dispute Resolution. All controversies, claims, issues and other
disputes (collectively, “Disputes”) arising out of or relating to this Agreement
or Employee’s employment hereunder shall be subject to the applicable provisions
of this Section.

 

(A)         Arbitration. Except for actions seeking relief for violations of the
Confidentiality and Noncompetition Agreement, all Disputes shall be settled
exclusively by final and binding arbitration in Charlotte, North Carolina,
before a neutral arbitrator in an arbitration proceeding administered by the
American Arbitration Association (“AAA”) according to the National Rules for the
Resolution of Employment Disputes of AAA or, alternatively, upon mutual
agreement, to an arbitrator selected by Employee and the Company. Any dispute
regarding whether a Dispute is subject to arbitration shall be resolved by
arbitration.

 

(B)         Interstate Commerce. The Parties hereto acknowledge that (i) they
have read and understood the provisions of this Section regarding arbitration
and (ii) performance of this Agreement will be in interstate commerce as that
term is used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the
parties contemplate substantial interstate activity in the performance of this
Agreement including, without limitation, interstate travel, the use of
interstate phone lines, the use of the U.S. mail services and other interstate
courier services.

 

A-7

 

 

(C)         Waiver of Jury Trial. If any Dispute is not arbitrated for any
reason, the Parties desire to avoid the time and expense relating to a jury
trial of such Dispute. Accordingly, the parties, for themselves and their
successors and assigns, hereby waive trial by jury of any Dispute. The Parties
acknowledge that this waiver is knowingly, freely, and voluntarily given, is
desired by all Parties and is in the best interests of all Parties.

 

13.         Amendment. This Agreement may not be amended, modified or changed,
in whole or in part, except by a written instrument signed by a duly authorized
officer of the Company and by Employee.

 

14.         Waiver. No failure or delay by either of the Parties in exercising
any right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

15.         Access To Counsel. Employee acknowledges that he has had full
opportunity to review this Agreement and has had access to independent legal
counsel of his choice to the extent deemed necessary to interpret the legal
effect hereof.

 

16.         Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of North Carolina. For any claims
for relief which are excepted from the arbitration provision as set out above,
the Parties submit to the service and exclusive personal jurisdiction of the
federal or state courts of Charlotte, North Carolina and irrevocably waive all
defenses inconsistent with the terms of this Section.

 

17.         Fees And Costs. If either Party initiates any action or proceeding
(whether by arbitration or court proceeding) to enforce any of its rights
hereunder or to seek damages for any violation hereof, then, the Parties shall
bear their respective costs and expenses of any such action or proceeding;
provided, that, in addition to all other remedies that may be granted, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees and
all other costs that it may sustain in connection with such action or
proceeding. If a dispute is arbitrated, all costs and fees of the arbitrator(s)
shall be paid by the Company.

 

18.         Offset. The Company shall have the right to offset against any sums
payable to Employee, any amounts owing to the Company as a result of expense
account indebtedness, failure to return Company property, or other advances or
debts due.

 

19.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery by
facsimile shall constitute good and valid execution and delivery unless and
until replaced or substituted by an original executed instrument.

 

20.         Interpretation. The language used in this Agreement shall not be
construed in favor of or against either of the Parties, but shall be construed
as if both of the Parties prepared this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction shall be applied against
any such Party.

 

A-8

 

 

21.         Execution of Further Documents. The Parties covenant and agree that
they shall, from time to time and at all times, do all such further acts and
execute and deliver all such further documents and assurances as shall be
reasonably required in order to fully perform and carry out the terms of this
Agreement.

 

22.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company, its successors and assigns, including, without
limitation, any entity which may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged, and Employee, his heirs, executors, administrators and legal
representatives. Employee may not assign any of his obligations under this
Agreement.

 

23.         Entire Agreement. This Agreement and the Exhibit attached hereto
represent the entire understanding and agreement between the Parties with
respect to the subject matter hereof and shall supersede any prior agreements
and understanding between the Parties with respect to that subject matter.

 

24.         Compliance with Section 409A of the Code. This Agreement is intended
to comply with, or otherwise be exempt from Section 409A of the Code, and any
regulations and Treasury guidance promulgated thereunder and all ambiguities
shall be interpreted in a manner consistent with such intent.

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first above written.

 

  CAMPUS CREST COMMUNITIES, INC.         By:                                    
Name:           Title:           EMPLOYEE:               ROBERT DANN

 

A-9

 

 

Exhibit A — Employment Agreement with Robert Dann

 

Compensation and Benefits

 

(A) Employee’s employment with the Company shall become effective on April 18,
2011.

 

(B) Employee shall receive a base salary of $290,000 per year, which will
increase to $320,000 per year effective on January 1, 2012 (as such base salary
may hereafter from time to time be adjusted as provided herein, the “Base
Salary”). Thereafter, Employee’s Base Salary shall be reviewed annually by the
Company’s Compensation Committee and the Board of the Company and may be
adjusted upward in its sole discretion. The Base Salary shall be paid during the
period of employment, by direct deposit according to the Company’s current
standard pay practice of 26 pay periods per year (semi-monthly) or in accordance
with the Company’s relevant policies and practices in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.

 

(C) In addition to the Base Salary, Employee is eligible to participate in the
Company’s Cash Incentive Compensation Plan (the “CICP”) with a target potential
bonus equal to fifty percent (50%) of his Base Salary, with the potential to
achieve one hundred percent (100%) of Base Salary if stretch performance targets
are achieved. This CICP shall be approved annually by the Compensation Committee
and approved by the Board of the Company. Employee’s eligibility for or
entitlement to any payments under the CICP shall be subject to the terms of the
Plan.

 

(D) In accordance with its terms, Employee is eligible to participate in the
Company’s Equity Incentive Compensation Plan (the “EICP”). The Employee will
receive a grant of 17,250 shares of restricted common stock of the Company on
the Effective Date, which grants of shares will vest 25% on each of the first
anniversary, 25% on the second anniversary, and 50% on the third anniversaries
of the date of grant. Employee’s rights and entitlements with respect to any
such benefits shall be subject to the provisions of the EICP, which Employee
acknowledges.

 

(E) Employee shall receive a company car with monthly lease payments not to
exceed $1000 a month.

 

A-10

 

 

(F) Subject to, and in accordance with, their terms, Employee shall be entitled
to participate in any plans, insurance policies or contracts maintained by the
Company relating to retirement, health, disability, vacation, auto, and other
related benefits. These currently include health, dental and life insurance, and
401K. Company agrees to achieve Safe Harbor status for its 401K plan or provide
a make whole payment to the Employee for any difference in contributed amounts
for the 401K plan. Employee is eligible to accrue compensated business days of
PTO each year, initially accruing at the rate of one and 83/1000ths (1.083) days
per month of service, beginning with the completion of Employee’s first month of
service. After the completion of Employee’s first year of employment, for each
additional year employed thereafter, Employee shall accrue one additional day of
PTO. By way of example only, Employee shall accrue PTO at a rate of one and
167/1000ths (1.067) days per month beginning the first day of his second year of
employment. PTO is accrued on a calendar year basis with a total maximum accrual
of twenty-one (21) days per year. Up to five (5) days of unused PTO may be
carried over from one year to the following year, but carried-over PTO must be
used within the year following its accrual. Upon Employee’s termination from the
Company, current year accrued but unused PTO will be considered for payment to
Employee, but carried-over PTO will not be paid to Employee. PTO generally may
not be used in advance of its accrual, but any unaccrued but used PTO will be
considered an advance and will be deducted from Employee’s final paycheck upon
termination. Employee is also eligible for eight (8) paid holidays per year as
designated by the Company. Employee’s rights and entitlements with respect to
any such benefits shall be subject to the provisions of the relevant plans,
contracts or policies providing such benefits. Nothing contained herein or in
any employment offer shall be deemed to impose any obligation on the Company to
maintain or adopt any such plans, policies or contracts or to limit the
Company’s right to modify or eliminate such plans, policies or contracts in its
sole discretion.

 

(G) Employee will be entitled to a make-up payment equal to 50% of the
difference between the net proceeds realized upon the sale of his home and it’s
original purchase price, half to be paid in cash and half in restricted stock
with a three year vest as described in section (D) of Exhibit A to be awarded on
the close of escrow.

 

(H) Employee hereby acknowledges and agrees that, except as set forth in this
Exhibit, he shall not be entitled to receive any other compensation, payments or
benefits in connection with his employment under this Agreement.

 

A-11

 